UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6193



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GALEN CHRISTOPHER PENDERGRASS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CR-
01-147-CCB; CA-04-3697-CCB)


Submitted:   April 28, 2005                    Decided:   May 6, 2005


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Galen Christopher Pendergrass, Appellant Pro Se.      Jacabed
Rodriguez-Coss, Assistant United States Attorney, Baltimore,
Maryland; Sandra Wilkinson, Assistant United States Attorney,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Galen   Christopher   Pendergrass   seeks   to   appeal   the

district court’s order dismissing one claim and directing him to

respond regarding the timeliness of the remaining claims in his 28

U.S.C. § 2255 (2000) motion.    This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2000), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).   The order Pendergrass seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order.

Accordingly, we deny a certificate of appealability and dismiss the

appeal for lack of jurisdiction.     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                             DISMISSED




                                - 2 -